Citation Nr: 1442989	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexa Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to April 1985, with additional periods of active duty for training (ACTDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying service connection for a low back condition.

The Veteran requested a BVA hearing at his local office, but the RO's records indicate that he failed to appear for his scheduled hearing and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on appeal.  38 C.F.R. § 20.704(d) (2013).

In April 2012, the Veteran submitted records of a recent surgery on his back at McBride Orthopedic Hospital.  Those records have not been addressed by the Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in this case so that the Veteran can receive proper notice regarding unavailability of his National Guard records and adequate nexus opinions may be obtained regarding the Veteran's low back disability.

The RO requested the Veteran's records from the National Guard.  However, due to an equipment failure, the Oklahoma National Guard no longer had the exact dates of the Veteran's service from October 1987 to his separation date.  No communication between the RO and the Veteran after that date informed him of the equipment failure and subsequent lack of records in his file.

In November 2011, the Veteran underwent a contracted medical examination.  The examiner noted that the Veteran's claimed cause for his low back disability was due to injury unloading equipment off a truck during basic training in 1984.  The November 2011 medical examination opinion is inadequate because it only contained a review of the data followed by the examiner's conclusions, and did not contain any explanation for why and how the medical examiner reached his negative etiology opinion.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO must inform the Veteran that his records from the Oklahoma National Guard were incomplete due to equipment failure, and that as a result, the RO does not have the specific dates of the Veteran's service from October 1987 to his separation date.  Because it is reasonably certain they do not exist and further efforts to obtain them would be futile, the RO must notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Return the Veteran's claims file to the examiner who conducted the November 2011 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's STR from January 1985, indicating he sought treatment for back pain.

ii) The July 1991 letter indicating that the Veteran was under a doctor's care for lower back strain/sprain after a June 1991 car accident, and the July 1991 letter requesting waiver for extension of reenlistment which noted the car accident.

iii) The Veteran's medical records from December 2008 through April 2011 from the Absentee Shawnee Clinic, including his lumbar spine MRI which was inconclusive as to whether the early arthritic changes in the Veteran's back were due to service, and his descriptions of the origins of his injury, including his statement that he had "been in a car accident and had injuries while in the military."

iv) The Veteran's February 2010 Forms 9 and 21-4138, indicating the origins of his back injury to be both the initial injury in basic training and the car accident, which the Veteran states occurred while he was on orders.

v) The Veteran's May to July 2011 records from the Unity Clinic, detailing his pain management, including the Veteran's statements about the origins of his injury, including that he had a history of chronic back pain over the past twenty-five years, after a car accident and "some injuries while he was in the military."

vi) The records from McBride Orthopedic Hospital regarding the Veteran's recent surgery.

vii) The report of the Veteran's November 2011 contracted examination.

c) The examiner must provide a diagnosis for each low back disability found.  For each diagnosis, the examiner must also provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability began during active service, to include an in-service injury at basic training; or is related to any incident of service; or, if arthritis is diagnosed, began within one year of separation from service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



